Title: John Adams to Abigail Adams, 28 August 1774
From: Adams, John
To: Adams, Abigail


     
      My Dr.
      Prince Town New Jersey Aug. 28th. 1774
     
     I received your kind Letter, at New York, and it is not easy for you to imagine the Pleasure it has given me. I have not found a single Opportunity to write since I left Boston, excepting by the Post and I dont choose to write by that Conveyance, for fear of foul Play. But as We are now within forty two Miles of Philadelphia, I hope there to find some private Hand by which I can convey this.
     The Particulars of our Journey, I must reserve, to be communicated after my Return. It would take a Volume to describe the whole. It has been upon the whole an Agreable Jaunt, We have had Opportunities to see the World, and to form Acquaintances with the most eminent and famous Men, in the several Colonies we have passed through. We have been treated with unbounded Civility, Complaisance, and Respect.
     We Yesterday visited Nassau Hall Colledge, and were politely treated by the Schollars, Tutors, Professors and President, whom We are, this Day to hear preach. Tomorrow We reach the Theatre of Action. God Almighty grant us Wisdom and Virtue sufficient for the high Trust that is devolved upon Us. The Spirit of the People wherever we have been seems to be very favourable. They universally consider our Cause as their own, and express the firmest Resolution, to abide the Determination of the Congress.
     
     I am anxious for our perplexed, distressed Province—hope they will be directed into the right Path. Let me intreat you, my Dear, to make yourself as easy and quiet as possible. Resignation to the Will of Heaven is our only Resource in such dangerous Times. Prudence and Caution should be our Guides. I have the strongest Hopes, that We shall yet see a clearer Sky, and better Times.
     Remember my tender Love to my little Nabby. Tell her she must write me a Letter and inclose it in the next you send. I am charmed with your Amusement with our little Johnny. Tell him I am glad to hear he is so good a Boy as to read to his Mamma, for her Entertainment, and to keep himself out of the Company of rude Children. Tell him I hope to hear a good Account of his Accidence and Nomenclature, when I return. Kiss my little Charley and Tommy for me. Tell them I shall be at Home by November, but how much sooner I know not.
     Remember me to all enquiring Friends—particularly to Uncle Quincy, your Pappa and Family, and Dr. Tufts and Family. Mr. Thaxter, I hope, is a good Companion, in your Solitude. Tell him, if he devotes his Soul and Body to his Books, I hope, notwithstanding the Darkness of these Days, he will not find them unprofitable Sacrifices in future.
     I have received three very obliging Letters, from Tudor, Trumble, and Hill. They have cheared us, in our Wanderings, and done us much Service.
     My Compliments to Mr. Wibirt and Coll. Quincy, when you see them.
     Your Account of the Rain refreshed me. I hope our Husbandry is prudently and industriously managed. Frugality must be our Support. Our Expences, in this Journey, will be very great—our only Reward will be the consolatory Reflection that We toil, spend our Time, and tempt Dangers for the public Good—happy indeed, if we do any good!
     The Education of our Children is never out of my Mind. Train them to Virtue, habituate them to industry, activity, and Spirit. Make them consider every Vice, as shamefull and unmanly: fire them with Ambition to be usefull—make them disdain to be destitute of any usefull, or ornamental Knowledge or Accomplishment. Fix their Ambition upon great and solid Objects, and their Contempt upon little, frivolous, and useless ones. It is Time, my dear, for you to begin to teach them French. Every Decency, Grace, and Honesty should be inculcated upon them.
     I have kept a few Minutes by Way of Journal, which shall be your Entertainment when I come home, but We have had so many Persons and so various Characters to converse with, and so many Objects to view, that I have not been able to be so particular as I could wish.—I am, with the tenderest Affection and Concern, your wandering
     
      John Adams
     
    